Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Bhupinder Randhawa on 02/26/2021.
3.	The application has been amended as follows: The application has been amended as follows: 
Claim 52. (Currently amended) The access control system 

Claim 53. (Currently amended) The access control system .

Allowable Subject Matter
4.	Claims 39-58 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to the method of operating an access control system.  The method of independent claim 39 has unique distinct feature “recording fingerprint data corresponding to one or more fingers of a particular authorized person, a plurality of finger position sequences for the particular authorized person, each finger position sequence comprises a unique sequence of angular finger positions, associating each finger position sequence with a corresponding response signal wherein the corresponding response signal is different for at least two of the finger position sequences” and “determining an angular finger position of each fingerprint signal in the series of fingerprint signals, determining if each of the fingerprint signals in the signals corresponds to the recorded fingerprint data, when each received fingerprint signal corresponds to the recorded fingerprint data and the recorded sequence of angular finger positions corresponds to the particular finger position sequence, then providing the corresponding response signal associated with the particular finger position sequence” in combination with the manner claimed.  And an access control system of claim 49 has unique distinct feature “each fingerprint sensor has a sensor die and a bezel, the bezel has a plurality of finger guides, and each guide is associated with an angular finger position on the fingerprint sensor and a plurality of authorized person records; each finger position sequence comprises a unique sequence of angular finger positions and each finger position sequence is associated with a corresponding response signal; the corresponding response signal is different for at least two of the finger position sequences” and “determine if the recorded sequence of angular finger positions corresponds to a particular finger position sequence of the plurality of finger position sequences for the particular authorized person; and provide the corresponding response signal associated with that particular finger position sequence when each received fingerprint signal corresponds to the recorded fingerprint data”  in combination with the manner claimed.  The closed prior art(s) Kangas et al. [US 2010/0158327] discloses a sequences angular positions fingerprint of an authorized person, but not explicitly mentions each finger position sequence has a corresponding response signal which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SON M TANG/Examiner, Art Unit 2685                 

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685